Citation Nr: 1542035	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV) infection and autoimmune deficiency syndrome (AIDS).

2.  Entitlement to service connection for non-Hodgkin's lymphoma.

3.  Entitlement to an effective date earlier than November 6, 2012 for service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned in June 2012.  A transcript of the hearing is associated with the claims file.

In December 2013, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in January 2014.  The Veteran was provided with a copy of the medical opinion obtained.

In June 2014, the Board denied the Veteran's claims of entitlement to service connection for HIV and AIDs and non-Hodgkin's lymphoma, to include secondary to the nonservice-connected HIV and AIDS.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In June 2015, pursuant to a Joint Motion for Remand (JMR), CAVC vacated the 2014 Board denial and remanded the claim to the Board for action consistent with the terms of the JMR.  Specifically, the Board, in assessing its duty to assist based on 38 C.F.R. § 3.159(c)(4), erroneously reported that the Veteran did not raise any issue with the VHA opinion when in fact the Veteran stated that the VHA opinion was inadequate in a correspondence received by the Board in April 2014.  The Court found that a remand was required for the Board to address the Veteran's arguments raised in the April 2104 correspondence, which is discussed below.


All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issue of entitlement to an effective date earlier than November 6, 2012 for service connection for depression is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  HIV infection/AIDS did not have its clinical onset in service and is not otherwise related to active duty.

2.  Non-Hodgkin's lymphoma did not manifest in service, was not manifest within one year thereafter, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  HIV infection/AIDS was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for non-Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice letters on the claim for service connection for non-Hodkin's lymphoma in April 2008, and for HIV infection/AIDS in September 2008.  With regard to content, the letters reflect compliance with pertinent regulatory provisions and case law.  The RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  Service connection for HIV infection/AIDS was previously denied in an unappealed April 1999 rating decision.  In a September 2008 Report of Contact with the Veteran, the Veteran indicated to the RO representative that he wanted the matter of service connection for HIV infection/AIDS to be adjudicated.  In September 2008, the RO provided the Veteran with a letter indicating that the appeal period for the decision denying his claim for HIV infection/AIDS had expired and that the decision was now final and in order for VA to reopen the claim, new and material evidence would need to be submitted.  Additionally, the Veteran was notified of the need for new and material evidence to reopen a claim previously denied, of the reason for the previous denial, and of the definitions of "new" and "material."  The September 2008 letter also acknowledged the Veteran's underlying claim for HIV infection/AIDS and notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, it identified the evidence it had received in support of all of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence, provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the December 2007, April 2008, and September 2008 notice letters preceded the February 2009 rating decision from which this appeal originates.  The RO also provided the Veteran all necessary information on disability ratings and effective dates in the letters dated in April 2008 and September 2008 for the service connection claims.

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including STRs, post-service treatment records, and private treatment records.

The Board found that VA examinations dated in October 2011 to include addendums concerning the issues of entitlement to service connection for HIV infection/AIDS and non-Hodgkin's lymphoma were inadequate to render a fully informed decision and in December 2013 the Board requested an expert medical opinion from a VHA physician.  A response was received in January 2014.  The Board finds that the January 2014 medical opinion is adequate with regard to the service connection claims as the January 2014 opinion considered all the pertinent evidence of record and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion as to the issues of service connection for HIV infection/AIDS and non-Hodgkin's lymphoma, and in obtaining an adequate medical examination have been met.  38 C.F.R. § 3.159(c) (4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the issues on appeal were correctly identified, and the Veteran's testimony as to his onset of symptoms, diagnosis(es), and relation to service were elicited at the hearing.  The duties under 38 C.F.R. § 3.103 have been met.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks the authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Legal Criteria - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2014).

III. HIV Infection/AIDS and non-Hodgkin's lymphoma

The Veteran contends that he acquired HIV infection/AIDS during a sexual encounter in service.  He also contends that he developed lymphoma as a result of his HIV infection.

The Veteran's STRs contain no reference to diagnosis or treatment for HIV infection/AIDS or lymphoma during service.  A 1989 in-service HIV blood test was negative.  A March 1992 STR notes diagnosis and treatment for venereal warts.  In a January 1993 Dental Health Questionnaire, the Veteran denied being HIV+.  (See also January 1989, January 1990, January 1991, and February 1992 Dental Health Questionnaire).  The Veteran's January 1993 service separation medical examination report did not indicate any abnormality suggestive of HIV infection or lymphoma.

The post-service evidence shows that in a March 1996 VA treatment record, a VA examiner informed the Veteran that a blood test was positive for HIV infection.  The Veteran reported that "he had a feeling that this was the case."  The Veteran stated that "last summer, he had sex which was followed shortly by a viral type illness" and that he was "not really surprised" by the diagnosis.  The Veteran stated that "he has had some friends with HIV infection in the past."  The Veteran stated that he "had not had sex for some time, and has been wearing condoms."

In a May 1997 VA treatment record, the Veteran reported that he was infected with HIV "from sex with men" and that he thought he knew who gave it to him.

In a June 2004 Board videoconference hearing, unrelated to the Veteran's current claims, the Veteran testified that he had been infected with HIV due to "sexual contact" during service in 1991 in either Saudi Arabia or Abu Dhabi.

In a February 2005 private psychiatric report, unrelated to the Veteran's current claims, the Veteran stated that he "thinks that he contracted the HIV virus from heterosexual contact."

In a November 2007 private treatment record, a private examiner diagnosed the Veteran as having Epstein-Barr virus-associated large B-cell lymphoma.  The records indicate that the Veteran successfully underwent chemotherapy and that the disorder is currently in remission.

In a May 2010 VA infectious diseases follow-up note, a VA examiner indicated that the Veteran reported having "had sex with one person" during service and "had genital warts which was treated during his time in service."  The VA examiner indicated that the Veteran "never used intravenous drugs and had no other sexually transmitted diseases."  The VA examiner wrote that "it is more likely than not that [the Veteran] acquired HIV while in the military due to sexual contact."

In an October 2011 general VA medical examination report, the Veteran stated that he had "multiple same-sex encounters both before and after active military service."  The Veteran indicated that these encounters "included both oral and rectal sex."

In an October 2011 VA medical opinion, a VA examiner noted that he had reviewed the claims file, to include the results of the October 2011 general VA medical examination report.  The VA examiner noted that the Veteran was diagnosed with venereal warts during service in March 1992.  The VA examiner also reported reviewing the May 2010 VA infectious diseases follow-up note in which a VA examiner wrote that it was more likely than not that the Veteran acquired HIV while in the military due to sexual contact.  In so doing, the VA examiner indicated that the May 2010 note was written by a clinical pharmacist without access to the Veteran's claims file.  The VA examiner also noted that, in the October 2011 general VA medical examination report, the Veteran stated that he had "multiple same-sex sexual encounters both before and after active military service," and that these encounters "included both oral and rectal sex."  The VA examiner concluded that it was more likely that the Veteran's multiple same-sex sexual encounters before and after, not during, his service resulted in his HIV infection/AIDS.

At a June 2012 Travel Board hearing, the Veteran reported that while in service he had unprotected sex with a woman and developed genital warts shortly thereafter.  He believes he also acquired HIV from this heterosexual encounter.  The Veteran also testified that his non-Hodgkin's lymphoma was caused by his HIV infection/AIDS.

Because the May 2010 and October 2011 medical opinions do not provide detailed rationales, the Board requested a VA clinician to offer an opinion in a December 2013 VHA request.  In addition, the Board noted in the VHA request that an opinion had not yet been requested by VA regarding the etiology of the Veteran's claimed lymphoma disorder.  Therefore, the Board also asked that the VA clinician offer an opinion as to the etiology of the Veteran's lymphoma.

The VHA physician provided the requested opinion in January 2014.

The VA physician concluded that it was not at least as likely as not that the Veteran's HIV infection/AIDS had its onset in the service or is related to any incident in service, including an in-service sexual encounter.  The physician explained that the Veteran was in military service from January 1989 to January 1993.  He was tested for HIV in service during a workup for proteinuria, and was negative for the infection.  More than three years after service, he was tested at his request and was positive for HIV infection, with a first CD4 count of 470.  His sexual behaviors between his negative test and his positive test were not directly addressed in his medical record at the time of diagnosis, and this, the physician indicated, was the key to determination of onset of the HIV infection.

The physician indicated that according to an October 2003 note by a VA psychiatrist, the Veteran identified himself as homosexual to his mother in the fourth or fifth grade.  His mother kicked him out of the house at age sixteen, and he moved in with a male friend until he enlisted.  He later disclosed to a VA examiner in an addendum dated in October 2011 that he had had a "multiplicity of same-sex partners" both before and after military service.

The physician noted that at the Veteran's Travel Board hearing in June 2012, the Veteran explained he found life in the military difficult because of "don't ask don't tell" policy, and that he felt pressure to sleep with a woman to prove to his colleagues that he was not gay; he did on one occasion, and soon thereafter was diagnosed with genital warts.  The physician indicated that there was no note in the Veteran's chart that he could find after thorough review that disclosed a history of same-sex sexual encounters in the military.  The physician noted that the Veteran had always denied IV drug use and blood transfusions.  The physician noted that in March 1996, shortly after the HIV diagnosis he told a VA provider that "he had a feeling that this was the case...last summer (i.e. summer of 1995), he had sex which was followed shortly by a viral type illness."  The physician indicated that this description fits the clinical syndrome of acute HIV, though it is non-specific.  It was also noted that the Veteran told a VA clinical psychologist in May 1997 that he thought he got HIV from sex with men, and that he thought he knew who he got it from.  The physician noted that after that time, especially from 1999 forward, the Veteran focused on the sexual encounter with the woman in the military as the suspected source of his HIV.

The VHA physician stated that in terms of likelihood of acquiring HIV during a single sexual encounter, the likelihood of acquiring HIV from insertive vaginal sex with an HIV positive partner was 5/10,000; from insertive anal sex with an HIV positive partner was 6.5/10,000; and from receptive anal sex with an HIV positive partner was 50/10,000; noting Centers for Disease Control (CDC) statistics accessed in January 2014.  The VHA physician opined that based on these probabilities and the information available in his medical record, it was less likely than not that the Veteran acquired HIV during his military service.

As for the Veteran's lymphoma, the VHA physician noted that the lymphoma was very likely caused by the Veteran's HIV infection.  Therefore based on the physician's assessment that the HIV less likely than not had its onset during service, it was less likely than not that the lymphoma was related to any incident in service, and based on the time lag from discharge from service to presentation, it was almost certain that the lymphoma did not have its onset in the service.

The VHA physician explained that HIV is a very strong risk factor for lymphoma.  A meta-analysis (regarded by many as the strongest form of medical evidence) of 7 large studies containing 444,172 patients showed that HIV positivity increases the risk of lymphoma by a factor of between 23 and 353 time.  In addition, diffuse large B cell lymphoma (the type that occurred in the Veteran) is the most common lymphoma among patients with HIV; and the Veteran's pathology was described as being consistent with an HIV-associated lymphoma.

IV. Analysis

The Board finds that service connection for HIV infection/AIDS and non-Hodgkin's lymphoma is not warranted.  By his own report, the Veteran had a heterosexual sexual relations with one individual, for which he was treated for genital warts following the encounter.  The Veteran stated that he had no history of intravenous drug use.  The Veteran's STRs and his medical treatment records immediately following service are negative for any diagnosis of, or treatment for HIV infection/AIDS or non-Hodgkin's lymphoma.  The first post-service evidence of either disorder is more than 3 years after service.

Prior to obtaining the January 2014 VHA opinion, the evidence included two opinions from VA examiners.  One dated in May 2010, which was a VA infectious diseases follow-up note, concluded that it was more likely than not that the Veteran acquired HIV while in the military due to in-service sexual contact.  The other, dated in October 2011 from a VA examiner, concluded that it was more likely that the Veteran's multiple same-sex sexual encounters before and after, not during, service resulted in the HIV infection/AIDS.  However, both opinions are inadequate because neither VA examiner provided a rationale for their opinions, with references to the clinical evidence.  Therefore, the Board assigns them no probative value.

To resolve the matter of the etiology of the HIV infection/AIDS, and the lymphoma, the Board referred the matter to a VHA physician.  That physician, after reviewing the claims file, concluded that it was unlikely that the Veteran's HIV infection/AIDS was related to the single heterosexual encounter in service.  The physician made specific reference to clinical records and the Veteran's reported history in arriving at his conclusion, and additionally buttressed his rationale by citation to current medical knowledge as to the statistical likelihood that the single heterosexual encounter in service, rather than the multiple homosexual encounters before and after service, resulted in the current HIV infection/AIDS.  The examiner additionally concluded that the non-Hodgkin's lymphoma was secondary to the HIV infection and not due to service.

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Yoyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, when evaluating the ultimate merits of the claims, the Board ascribes the greatest probative value to the medical opinion provided by the January 2014 VHA physician who also reviewed the Veteran's medical records and provided a clear rationale for his conclusions.  See Prejean, supra (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

In addition, the VHA physician also provided an etiology opinion concerning the Veteran's lymphoma, noting that HIV was a very strong risk factor for lymphoma.  The evidence as a whole shows that the Veteran's non-Hodgkin's lymphoma was not incurred in or aggravated in active service.  Nor does the evidence establish that the non-Hodgkin's lymphoma was manifest within one year of discharge.  Because the Veteran's HIV infection/AIDS is not a service-connected disability, service connection for non-Hodgkin's lymphoma as derivative of or secondary to this disorder cannot be established as a matter of law.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, service connection to include on a secondary basis for non-Hodgkin's lymphoma is unwarranted.  With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The outcome of the laboratory test results required to diagnose a positive HIV test, and the issue of its etiology, are not readily amenable to mere lay opinion.  See e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The same is true with respect to the Veteran's non-Hodgkin's lymphoma.  The Veteran's STRs and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claims.  There is no persuasive medical opinion of record in support of the claims.  The medical evidence outweighs the contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).
In his April 2014 correspondence, the Veteran contends that the medical opinion is inadequate.  Specifically, he states, in part, that he was diagnosed with genital warts in service and that individuals infected with STD, like HPV, are 2 to 5 times more likely than unaffected individuals to acquire HIV.  He further states that he never had an STD prior to his diagnosis of genital warts, which he contracted because of his alleged forced sexual encounter in service.  And that, he did not have multiple same-sex sexual encounters both before and after active military service just one partner before and during service who never contracted HIV.  Lastly, he contends his virus-like symptoms as reported in March 1996 were likely from poultry and not because of a "sexual encounter which was followed by a viral type illness."  The Board will accept as true the Veteran's statements that he did not have multiple same-sex sexual encounters both before and after active military service for the purposes of rendering this decision.  Regardless of whether the Veteran had multiple same-sex sexual encounters, the Board emphasizes that the January 2014 VA physician did not rely on that fact of multiple sexual partners when he rendered his opinion.  
Specifically, the VA physician mentioned the previous inconsistent statements made by the Veteran throughout his medical history, but did not actually rely on whether the Veteran had multiple sexual partners to reach his conclusion.  The VA physician narrowed the issue to the likelihood of acquiring HIV with a single sexual encounter (insertive vaginal sex) with a female.  (See January 2014 Specialist Opinion p. 2).  Based on the science of probability and the Veteran's treatment records, the VA physician concluded that HIV was least as likely as not related to service.  The Board points out that the VA physician's opinion was reached after a thorough review of the Veteran's complete medical records.   
In regard to the Veteran's other arguments, that genital warts make one more prone to acquiring HIV, that he never had an STD prior to being diagnosed with genital warts, and that his 1996 virus-like symptoms were likely due to poultry and not a viral-type illness, the Board finds that these arguments do not support the assertion that the January 1994 opinion is inadequate.  As noted, the VA physician had access and reviewed the Veteran's complete medical records prior to reaching his conclusion so the examiner was well aware of the 1992 diagnosis for venereal warts in service.  Notwithstanding, he still reached the conclusion that the Veteran's HIV was unrelated to service.  
Again, the January 2014 specialist's opinion is supported by the other evidence of record, namely that he tested negative for HIV in August 1989.  In a January 1993 Dental Health Questionnaire, the Veteran denied being HIV+.  (See also January 1989, January 1990, January 1991, and February 1992 Dental Health Questionnaire).  The Veteran's January 1993 service separation medical examination also report did not indicate any abnormality suggestive of HIV infection or lymphoma.  It was more than 3 years after service that the Veteran was officially diagnosed with HIV in March 1996.

With regard to the Veteran's assertion that it took over three years for the HIV to manifest when he tested positive in 1996, the Board finds this claim lacks merit.  (See Hearing Transcript, pp. 19-20).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this instance, the Veteran's current lay assertions are not found to be credible for the purpose of establishing a continuity of symptomatology and a diagnosis of HIV.  Greater probative value is placed on the diagnostic medical tests for HIV, both during and after service, and the January 2014 VA medical opinion which were generated with a view towards ascertaining the Veteran's then-state of physical fitness.

Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for HIV or lymphoma.  38 C.F.R. § 3.303(b).

The Board has considered the doctrine of reasonable doubt, however, as stated above, the preponderance of the evidence is against the claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for HIV infection/AIDS is denied.

Entitlement to service connection for non-Hodgkin's lymphoma is denied.


REMAND

Regarding the issue of an effective date earlier than November 6, 2012 for service connection for depression, the Veteran filed a notice of disagreement (NOD) in November 2014 with the November 2013 rating decision that granted service connection for depression disagreeing with the assigned effective date of November 6, 2012.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issue after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

Regarding the matter of an effective date earlier than November 6, 2012 for service connection for depression, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

